DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
               Vacated Previous Office Action 
The previous office mailed on April 09 , 2022 has been vacated due to the claims in the action  are not the set of claims that had been amended. 
Claims 1-25 have been canceled. Claims 26-42 have been added and examined. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-39 and 40-42 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4-12 of U.S. Patent No. 9,783,594B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflict claims are obvious each from other that all directed to a composition comprising a genic information to encoding a same monoclonal antibodies either in protein of antibody or a polynucleotide sequence encoding the same .  Both sets of the claims are all directed to a vector, hose cell harboring the vector as well as cells used for harboring  a list of the antibody produced in host cell comprising the vector comprising the claims nucleotide sequence encoding the same antibody with same amino acid sequence. Therefore, the conflict claims are not considered to be patentable distinct but obvious each from other.                
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40-42 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
   Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 40-42  are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for an method for treating an HIV infection with monoclonal antibody against HIV-1 infection, but does not reasonably provide enablement for an method for protecting the primate, especially human being against HIV-1infection by using the same .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The claimed invention drawn to an method for inducing an immunoresponse of a primate, especially human being, against HIV-1 infection by using a monoclonal antibody against HIV infection to HIV gp120.  
However, the specification fails to provide sufficient evidence that the methods can indeed be used to produce a protective immunity to prevent the animals or human being from the HIV-1 infection. The state of the art teaches that neither chimpanzees nor dogs have been shown to correlate with efficacy in humans.  The Court has indicated "inherent in the concept of the 'standard experimental animal' is the ability of one skilled in the art to make the appropriate correlations between the results actually observed with the animal experiments and the probable results in human therapy."  In re Hartop, 135 USPQ 412 at 426 (CCPA 1962).  It is well known in the art that retroviral infections in general, and HIV infections in particular, have been refractory to anti-viral therapies.  The obstacles to vaccine and therapy of HIV are well documented in the literature.  These obstacles include:  1) the extensive genomic diversity and mutation rate associated with the HIV retrovirus, particularly with respect to the gene encoding the envelope protein;  2) the fact that the modes of viral transmission include both virus-infected mononuclear cells, which pass the infecting virus to other cells in a covert manner, as well as via free virus transmission;  3) the existence of a latent form of the virus;  4) the ability of the virus to evade immune responses in the central nervous system due to the blood-brain barrier; and 5) the complexity and variation of the pathology of HIV infection in different individuals. For example, Rober-Guroff et al. (J. Virol. 1998, Vol. 72, pp. 10275-10280), teach that vaccine-induced protection of chimpanzees against laboratory adapted and syncytium-induced, multiply passages primary HIV-1 isolates, but not against non-syncytium-induced minimally passaged HIV-1 obstacles. The existence of these obstacles establish that the contemporary knowledge in the art would not allow one skilled in the art to use the claimed invention with a reasonable expectation of success and without undue experimentation.
Applicants have not provided any convincing evidence that their claimed invention is indeed useful as a therapeutic or preventative for HIV infection and have not provided sufficient guidance to allow one skilled in the art to practice the claimed invention with a reasonable expectation of success and without undue experimentation.  In the absence of such guidance and evidence, the specification fails to provide an enabling disclosure.
Hence, considering large quantity of experimentation needed, the unpredictability of the field, the state of the art, and breadth of the claims, it is concluded that undue experimentation would be required to enable the intended claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648